        CASE 0:20-cv-02189-WMW-LIB Doc. 45 Filed 10/21/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Patrick Berry, Henrietta Brown, Nadine                    Case No. 20-cv-02189
 Little, Dennis Barrow, Virginia Roy, Joel              Judge Wilhelmina M. Wright
 Westvig, Emmett Williams, on behalf of                Magistrate Judge Leo I. Brisbois
 themselves and a class of similarly
 situated individuals; and ZACAH,                    DECLARATION OF PATTY
                                                  STRONGITHARM IN OPPOSITION
                              Plaintiffs,          TO MOTION FOR TEMPORARY
                                                      RESTRAINING ORDER
        vs.

 Hennepin County; Hennepin County
 Sheriff David Hutchinson, in his individual
 and official capacity; City of Minneapolis;
 Minneapolis Mayor Jacob Frey, in his
 individual and official capacity;
 Minneapolis Chief of Police Medaria
 Arradondo, in his individual and official
 capacity; Superintendent of the
 Minneapolis Park and Recreation Board Al
 Bangoura, in his individual and official
 capacity; Park Police Chief at the
 Minneapolis Park and Recreation Board
 Jason Ohotto, in his individual and official
 capacity; Police Officers John Does; and
 Police Officers Jane Does,

                              Defendants.


       I, Patty Strongitharm, make this declaration pursuant to 28 U.S.C. § 1746.

       1.     I am a Lieutenant with the Hennepin County Sheriff’s Office (“HCSO”)

currently serving as a Watch Commander in the Enforcement Services Division (“ESD”)

(formerly known as the Patrol Division). In this role, I typically supervise two (2) Sergeants

and four (4) Deputies engaged in routine patrol to preserve the peace of the County. My
        CASE 0:20-cv-02189-WMW-LIB Doc. 45 Filed 10/21/20 Page 2 of 4




duties include direct supervision of assigned personnel as well as conducting patrol and

community engagement duties.

       2.     I have worked for the Hennepin County Sheriff’s Office since April 1999,

when I began working as a licensed Deputy Sheriff. I have served in court security,

background investigations, patrol, 9-1-1 dispatch and the jail. In 2011, I was promoted to

Patrol Sergeant. I was promoted to Lieutenant in 2014 and assigned to my current position

as Watch Commander in February 2019.

       3.     I am aware that Plaintiffs have filed a lawsuit against several defendants,

including Hennepin County and Hennepin County Sheriff David Hutchinson. In the

lawsuit, Plaintiffs claim that Defendants unlawfully seized and converted their personal

possessions, and that Defendant violated their rights of privacy and procedural and

substantive due process when they cleared several encampments of people experiencing

homelessness. I am also aware Plaintiffs seek an order enjoining all Defendants from

sweeping or clearing encampments from public land anywhere in Hennepin County,

confiscating Plaintiffs’ property until the adoption of certain policies, and destroying

property belonging to Plaintiffs.

       4.     After Plaintiffs filed this lawsuit, I reviewed LETG which is the HCSO’s

record management system where deputy sheriffs file written reports documenting their

official activities. These reports are created and maintained in the normal course of

business, and they include, but are not limited to, required reports documenting use of force

and the seizing of property.



                                             2
        CASE 0:20-cv-02189-WMW-LIB Doc. 45 Filed 10/21/20 Page 3 of 4




       5.     The HCSO has provided transport and support at encampments of people

experiencing homelessness in Minneapolis parks on three occasions: July 20, August 12,

and September 24, 2020.

       6.     On July 20, 2020, the HCSO provided two (2) uniformed transport deputies

for the homeless encampment detail at Powderhorn Park. Using a transport van, HCSO

deputies transported sixteen (16) individuals, who were arrested by Minneapolis Park and

Recreation Board (“MPRB”) police officers inside the park, to the Hennepin County Adult

Detention Center (“ADC”), also known as the Hennepin County Jail.

       7.     MPRB police officers brought the arrestees to the deputies who were

standing next to the transport van which was parked on a street adjacent to the park. HCSO

deputies never entered Powderhorn Park nor did they make any arrests, remove any tents

or seize any property.

       8.     HCSO deputies did not use any force, nor did they operate any heavy

equipment inside the park.

       9.     On August 12, 2020, the HCSO provided two (2) uniformed transport

deputies for homeless encampment details at Elliot and Kenwood parks. HCSO deputies

did not transport any arrestees to the ADC.

       10.    HCSO deputies made no arrests, did not use force, did not remove any tents

or seize any property, and did not operate any heavy equipment inside the parks.

       11.    On September 24, 2020, the HCSO provided a response team consisting of

one (1) uniformed sergeant and three (3) uniformed deputies as well as two (2) uniformed



                                              3
        CASE 0:20-cv-02189-WMW-LIB Doc. 45 Filed 10/21/20 Page 4 of 4




transport deputies for the homeless encampment detail at Peavey Park. HCSO personnel

and transport van were in a parking lot on the outside of a fenced area of the park.

       12.    Additional HCSO personnel were provided in response to reports of MPRB

police officers being obstructed and/or assaulted in previous details.

       13.    MPRB police officers were escorting a female party to the transport van

when two (2) males in the crowd became disruptive, one of whom stepped in front of the

police officers blocking their path and placed his hands on one of the police officers. MPRB

police officers responded by pepper spraying the two males. HCSO deputies intervened

by physically restraining the males while MPRB police officers placed them under arrest

and they were secured with flex cuffs. The two males, as well as three (3) other individuals

arrested by MPRB police officers, were transported by HCSO deputies to the ADC.

       14.    As an increasing number of protesters arrived at the park, the detail was

ended, and all HCSO personnel left the area.

       15.    Other than assisting with taking the males into custody, HCSO deputies made

no arrests, did not use any chemical irritants or Tasers, remove any tents or seize any

property, and operate any heavy equipment in the park.

       I declare under penalty of perjury that the foregoing is true and correct.



Executed on October 20, 2020.

                                                         s/Patty Strongitharm
                                                         Patty Strongitharm
                                                         Lieutenant
                                                         Hennepin County Sheriff’s Office

                                             4
